DETAILED ACTION
Response to Amendment
Claims 21-36 are pending.
Response to Arguments
Applicant’s arguments filed 09/06/2022 have been fully considered. This Office Action is Non-Final in view of the Arguments.
The communication filed on 09/06/2022 is not fully responsive to the prior Office action due to Applicant failed to respond to the Objection to Specification 04/04/2022 which is repeated below.
The objections to claims 22 and 30 (and not “claims 21 and 30” which was a typo) have been withdrawn in view of the amendment.
Regarding the rejections of claims 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Malladi et al. (US20180300124A1), Applicant’s arguments are persuasive. Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as shown below.
Regarding the rejections of claim 29 under 35 U.S.C. 103 as being unpatentable over Malladi in view of Carta (WO2018225107A1), Applicant’s arguments are persuasive. In view of further search and consideration, claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Fairweather et al. (US20180013579A1), wherein Fairweather is relied upon to disclose “the at least one edge module is configured to operate locally and continue to function if disconnected from the cloud platform” as shown below.
As to any argument not specifically addressed, they are the same as those discussed above.
Objection to Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed, for example, “An edge computing architecture to handle large volumes of data” (see para [0003, 0005] of the Specification.)
Claim Rejections - 35 USC § 112
Claims 23-24 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 24, 31 and 32 recite the limitation "plant data" in “the historian module is configured to integrate plant data.”  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malladi et al. (US20180300124A1).
Regarding claim 21, Malladi discloses an edge computing system comprising (Fig 4 and para [0007, 0061] show an edge computing platform between IOT device sensors 409 and cloud 412): 
an edge module comprising at least one processor and at least one non-transitory computer readable medium, the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the edge module to (para [0200]): 
transmit, by the at least one processor, various types of data [aggregate data] related to at least one device or component of an industrial process to a cloud platform (para [0007] shows the edge computing platform allows publishing of aggregate data to cloud to further machine learning; para [0070] shows the cloud platform will also be able to translate machine learning models developed in the cloud into sensor expressions that can be executed at the edge), 
receive, by the at least one processor, analyzed process related data from the cloud platform (para [0129] shows sensor data can be sent to the cloud for further analysis; para [0061] shows the cloud platform can include edge provisioning and orchestration 443; para [0070] shows the cloud platform to remotely configure and manage the edges; cloud services include deploying analytics expressions, deploying applications to the edge; the cloud platform translates machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge), and 
download, by the at least one processor, asset data [sensor expressions] from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges by translate machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge); 
wherein the asset data comprises behavior [patterns] and rules from the cloud platform (para [0142] shows data analytics includes an expression language for rules; para [0065-0066] shows the edge device can immediately use rules on the multitude of the incoming sensor streams of data to prevent costly machine failures as well as improve the efficiency and safety; para [0151] shows automatic discovery of pattern events by continuously executing expressions; para [0164] shows the software apparatus matches patterns in the semantics and creates a scored list of matched elements); and 
wherein the edge module is configured to analyze the process related data independently of the cloud platform once the asset data is downloaded (para [0207] shows some benefits of using the edge computing platform system include applying expression engine for big data analysis by normalizing and aggregating measurements and compare them to a specification; para [0011] shows edge intelligence extends data processing and analytics closer to the edge where the IoT devices reside rather than sending all data to a distant centralized cloud, e.g. the edge module is configured to analyze the process related data independently of the cloud platform.)

Regarding claim 26, Malladi as applied to claim 21 discloses the at least one non-transitory computer readable medium comprising further instructions stored thereon that when executed cause the edge module to: download, by the at least one processor, configuration data from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Fairweather et al. (US20180013579A1).
Regarding claim 29, Malladi discloses an edge computing system comprising (Fig 4 and para [0007, 0061] show an edge computing platform between IOT device sensors 409 and cloud 412): 
a cloud platform configured to store asset data [sensor expressions] comprising behavior [pattern] and rules for analyzing attributes of at least one device of an industrial process (para [0070] shows the cloud platform develops sensor expressions that can be received and executed at the edge; para [0142] shows data analytics includes an expression language for rules;  para [0065-0066] shows edge computing platform can immediately use rules on the multitude of the incoming sensor streams of data to prevent failure; para [0151] shows automatic discovery of pattern events by continuously executing expressions; [Abstract] shows storing results of expressions in a cloud storage); 
at least one edge module comprising at least one processor and at least one non-transitory computer readable medium (para [0200]), the at least one non-transitory computer readable medium comprising instructions stored thereon that when executed cause the at least one edge module to (Fig 4 and para [0007, 0061] show an edge computing platform that is between IOT device sensors 409 and cloud 412): 
transmit, by the at least one processor, data related to at least one device or component of an industrial process to the cloud platform (para [0007, 0063] shows the edge computing platform allows publishing of aggregate data to cloud to further machine learning; para [0070] shows the cloud platform will also be able to translate machine learning models developed in the cloud into sensor expressions that can be executed at the edge; para [0065] shows “edge” solutions may support ingesting of sensor data into a local storage repository with the option to publish the unprocessed data to a cloud environment for offline analysis), 
receive, by the at least one processor, analyzed process related data from the cloud platform (para [0129] shows sensor data can be sent to the cloud for further analysis; para [0061] shows the cloud platform can include edge provisioning and orchestration 443; para [0070] shows the cloud platform to remotely configure and manage the edges; cloud services include deploying analytics expressions, deploying applications to the edge; the cloud platform translates machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge), and 
download, by the at least one processor, the asset data [sensor expressions] from the cloud platform (para [0070] shows the cloud platform to remotely configure and manage the edges by translate machine learning models developed in the cloud into sensor expressions that can be received and executed at the edge); wherein 
once the asset data is downloaded the at least one edge module is configured to operate locally (para [0207] shows some benefits of using the edge computing platform system include applying expression engine for big data analysis by normalizing and aggregating measurements and compare them to a specification; para [0011] shows edge intelligence extends data processing and analytics closer to the edge where the IoT devices reside rather than sending all data to a distant centralized cloud, e.g. the edge module is configured to operate locally.)

Malladi discloses the edge analytics engine can be used to prevent costly machine failures or downtime (para [0066]) but fails to teach the at least one edge module is configured to continue to function if disconnected from the cloud platform.
However, Fairweather discloses the at least one edge module [gateways] is configured to continue to function if disconnected from the cloud platform (para [0039, 0048] shows one or more of gateways 120 supporting one or more sensors (e.g., temperature sensor, motion sensor, etc.); para [0055] shows the data architecture allows on-premises gateways 120 and platform 110 to operate independently of each other when communication is interrupted; para [0070] shows each gateway 120 operates independently, even when it has been disconnected from platform 110 (e.g., as a result of a network failure). This may be accomplished by maintaining all data needed for operation of the gateway 120 in a mirrored local repository (e.g., database 132 and/or script registry 214) on the gateway.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge gateway in Malladi (para [0061]) with the gateway in Fairweather in order to provide a control infrastructure that can unify the various control domains with a platform-independent, protocol-independent, transport-independent, scalable, distributed, building-block architecture (Fairweather; para [0006]).

Regarding claim 34, Malladi-Fairweather as applied to claim 29 discloses the at least one non-transitory computer readable medium comprising further instructions stored thereon that when executed cause the at least one edge module to: download, by the at least one processor, configuration data from the cloud platform (Malladi; para [0070] shows the cloud platform to remotely configure and manage the edges.)
Allowable Subject Matter
Claims 22-25, 27-28, 30-33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Malladi discloses in para [0061]. the cloud platform can include edge provisioning and orchestration 443.
Salam et al. (US20100293233A1) discloses in [Abstract] the provider edge device may transmit the configuration data to a customer edge device. The customer edge device may automatically configure itself using the configuration data. 
Gupta et al. (US20060080651A1) discloses in [Abstract] updating a software application in an offline synchronization operation. 
Malladi/Salam/Gupta, standalone or in combination, fails to teach “the software module is configured to download configuration data from the cloud platform; and wherein the software module is configured to assign itself to one or more edge computing devices even when the one or more edge computing devices are offline” as in claims 22-25.
Malladi/Salam/Gupta, standalone or in combination, fails to teach “the edge module to: assign, by the at least one processor, the edge module to an edge computing device” as in claims 27-28.
Malladi/Salam/Gupta, standalone or in combination, fails to teach “the software module is configured to download itself to one or more edge computing devices” as in claims 30-33.
Malladi/Salam/Gupta fails to teach “assign, by the at least one processor, the at least one edge module to an edge computing device” as in claims 35-36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442